This case was brought before us in October, 1901, by an appeal from the judgment of the Superior Court assessing substantial damages. 74 Conn. 343. That appeal was in the nature of a motion in error. The judgment, in pursuance of a request by the defendant, specially set forth the facts on which the final judgment was founded, as required by § 1111 of the General Statutes, revision of 1888. *Page 45 
The appeal record contained a finding, made at defendant's request, stating other facts found by the court and claimed by the defendant as material to the question of law, viz., upon the facts found by the court was it the defendant's duty to do the act, the omission of which caused the injury complained of?
We held in effect that upon those facts the law did not impose such duty upon the defendant, and that therefore judgment should have been rendered for nominal instead of substantial damages. We found no other error, not involved in this error, apparent on the face of the record, and did not order a new trial. It was therefore the duty of the Superior Court, upon receiving the mandate of this court, to render judgment for nominal damages.
At this stage of the proceeding the plaintiff presented to the Superior Court a proposed amendment to his complaint, and asked that the amendment be allowed and a new trial be granted upon the complaint as amended. The court denied the motion for leave to amend, and for a new trial, and rendered judgment for nominal damages.
The plaintiff had no absolute right to amend. The action of the trial court in refusing leave to amend was purely a matter of discretion. Such discretion cannot be reviewed on this appeal, which is in the nature of a writ of error.Trustees v. Christ Church, 68 Conn. 369, 373.
The record shows no grounds on which a new trial was asked, and does not even show, except by the recitals of the judgment, that a motion for a new trial was made. It certainly discloses nothing which can justify us in holding that the court erred in denying such a motion.
The main contention of the appellant is that the trial court held and ruled that it had no power to allow the amendment; that this ruling is erroneous, and did in fact prevent the trial court from considering any reason for allowing the amendment; so that by this error the appellant has been deprived of his right to have the trial court exercise its discretion in allowing an amendment within its power to allow.
We have held that the action of the trial court in refusing *Page 46 
an amendment for such reason may be reviewed, but we have not held that a judgment must be set aside because the trial court has erred in respect to its power, when it clearly appears that the amendment asked for was properly refused. It is not necessary to discuss that question now, for the judgment does not support the plaintiff's claim that his motion to amend was denied because the trial court held that it had no power to allow the amendment. There is no foundation for the plaintiff's claim, unless it can be found in the recitals of the judgment.
It appears that after the mandate of this court was received, the plaintiff filed a written motion to amend, and made an oral motion asking for a new trial; and that the defendant made an oral motion asking for the assessment of nominal damages in accordance with the decision of this court. All the motions were assigned for a hearing at the same time and a hearing was had. Upon that hearing the court dismissed the motion to amend.
A hearing implies consideration. We are bound to presume that the court weighed all the considerations and evidence produced in support of the motion to amend, and found them insufficient to satisfy it that the amendment ought to be allowed. It may be open to conjecture, but does not appear, what these considerations were. Possibly the court found, upon the motion for a new trial heard at the same time, that the plaintiff had no equity, had been guilty of laches, that his claimed newly-discovered evidence was not newly-discovered, or was not sufficient to raise a probability that it might bring about a different result; and the opinion of the court that a new trial would not be in furtherance of justice, might properly influence it in refusing to allow an amendment made for the purpose of compelling a new trial. Possibly the court was wholly influenced by the opinion that the amendment, under the circumstances of this case, came too late. Undoubtedly it was influenced by the consideration that the amendment was entitled to no more favor than if the judgment reversed by our decision had in the first instance assessed only nominal damages, and the amendment had then been offered. *Page 47 
An amendment after judgment, for the purpose of compelling a retrial, is a possible, but most extraordinary, remedy, to be allowed only in exceptional cases and with the greatest caution. But whatever conjectures are possible, a valid consideration must be presumed to have been the controlling one, unless the contrary plainly appears in the record. A judgment is entitled to reasonable presumptions in support of its validity.
As we have before said, there is no error apparent in the refusal to grant a new trial, and the court properly sustained the defendant's claim that the appeal to this court was in the nature of a motion in error, and that the error found in the judgment related entirely to the application of the law to the facts found, and that the cause was remanded for the purpose of correcting that error by the rendition of the lawful judgment upon the facts found, and not for a retrial of those facts.
The only proceeding according to law, open to the Superior Court under our mandate, read as every such mandate must be, in connection with the grounds of reversal stated in the opinion, was an assessment of nominal damages, unless new conditions, not concluded by the judgment of the court, should intervene. The judgment appealed from discloses no ground for its reversal by reason of the action of the trial court in disposing of the new conditions claimed to be presented by the plaintiff's motions to amend and for a new trial.
   There is no error in the judgment of the Superior Court.
In this opinion the other judges concurred.